Walker, J. The evidence in this case shows that Daily was the baggage-master and agent of the Cleveland and Pittsburgh Railroad Company. That as such he received the baggage in question from the appellee, and checked it for Chicago. It fails to appear that this baggage ever came into the possession of appellants. Nor does the evidence show that Daily was their agent, or was in any manner acting for them. The road of which Daily was the agent, did not even connect with the road of appellants, and for aught appearing, the baggage may never have reached their road, but may have been lost on the Cleveland and Toledo road, which formed the connection between the Cleveland and Pittsburgh road and appellants’ road. And if the loss occurred before the baggage reached appellants’ road, there is no evidence in the record which tends in the slightest degree to render appellants liable. To create such a liability, the property should have been shown to have come to their possession, and to have been lost by them, or that, they had by contract at Cleveland, undertaken to transport this baggage to Chicago, and neither appears from the evidence. The company have not recognized the justice of appellee’s claim. It is true, that the agents of the company made efforts to find the lost baggage, but they when doing so, did not admit, that it was done as a duty, or to avoid liability. The effort was made to ascertain whether the baggage ever came into the possession of the road, and to accommodate appellee as a matter of kindness on the part of the officers, as they testify. There is no principle of law or rule of evidence that would authorize an inference, of the acknowledgment of liability by the company, from such acts. When such deductions shall be made from such premises, and sanctioned by courts, an effectual bar will be interposed to the extension of kindly assistance by the officers of these roads, which is of such great value to the traveling public. If such acts are to be construed into a recognition of their liability, when loss occurs, the roads would be deterred from rendering any assistance in its recovery, and leave the unfortunate loser to recover his property as best he might. But such is not the law. It was urged that appellants recognized their liability by the offer of thirty dollars to appellee. The agent of the road who made the offer, testifies that it was made as a gratuity, and for the purpose of a compromise, but that no liability was admitted or intended to be recognized. Such an offer could by no rule of evidence be held to amount to an admission of a liability by appellants. An offer made by way of compromise of differences has never been held to establish any recognition of the liability for the claim being asserted, but has always been treated, as it is, an offer to buy peace and to end strife. The evidence in the case does not justify the finding of the jury, and the court below erred in overruling the motion for a new trial. The judgment of the court below is reversed, and the cause remanded. Judgment reversed.